Citation Nr: 0308547	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  03-02 028	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to a compensable rating for impotency. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD 


George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs Regional Office in Montgomery, Alabama 


FINDING OF FACT

In March 2003, prior to the promulgation of a decision in the 
appeal but subsequent to the filing of a substantive appeal, 
the Board received in writing from the veteran notice that he 
was withdrawing his appeal of the issue of a compensable 
rating for impotency. 


CONCLUSION OF LAW

The regulatory criteria for withdrawal of the appeal have 
been met.  
38 C.F.R. § 20.204 (b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has enhanced duties to notify and to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Where as here, the 
Board does not reach the merits of the appeal, the VCAA has 
no effect because the law, not the underlying facts or 
development of the facts, is dispositive.  Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002). 

Withdrawal of the Appeal 

In a June 2002 rating decision, the RO granted service 
connection for residuals of prostate cancer, including a 
radical prostatectomy and impotency.  Although the RO 
assigned a noncompensable rating for impotency, the RO 
granted special monthly compensation for loss of use of a 
creative organ.  The veteran then filed a notice of 
disagreement to the noncompensable rating.  After the 
statement of the case was issued, the veteran perfected his 
appeal by filing a substantive appeal. 

In a written document, received in March 2003, the veteran 
informed the Board that he wished to withdraw his appeal on 
the issue of a compensable rating for impotency, stating the 
he was satisfied with receipt of special monthly 
compensation.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant.  38 
C.F.R. § 20.204(c).  As the veteran has complied with the 
regulatory criteria for withdrawal of the appeal, the Board 
does not have jurisdiction to review the appeal.

ORDER

The appeal is dismissed.


____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



